


Exhibit 10.5

 

[Execution]

 

AMENDMENT NO. 1

TO

AMENDED AND RESTATED COLLATERAL ASSIGNMENT

OF TRADEMARKS (SECURITY AGREEMENT)

 

This AMENDMENT NO. 1 TO AMENDED AND RESTATED COLLATERAL ASSIGNMENT OF TRADEMARKS
(SECURITY AGREEMENT) (this “Amendment”), dated October 24, 2014, is made among
LERNER NEW YORK, INC., a Delaware corporation (“Pledgor”), with an office at 450
West 33rd Street, New York, New York 10001, in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, with an office at 100 Park
Avenue, New York, New York 10017, in its capacity as agent (in such capacity,
“Pledgee”), for the Lenders and Bank Product Providers (as defined in the Loan
Agreement).

 

W I T N E S S E T H:

 

WHEREAS, Pledgor has entered into the Amended and Restated Collateral Assignment
of Trademarks (Security Agreement), dated as of August 22, 2007 (the “Trademark
Security Agreement”), in order to further evidence Pledgor’s grant in favor of
Pledgee, of a security interest in the Trademarks (as defined therein) and the
goodwill and certain other assets with respect to the Trademarks, as further set
forth therein;

 

WHEREAS, Pledgee, Pledgor, Lernco, Inc. (“Lernco”) and Lerner New York
Outlet, Inc. (“Lerner Outlet” and together with Pledgor, and Lernco,
collectively, “Borrowers”), Guarantors, and the Persons from time to time party
thereto as lenders (“Lenders”), have amended and restated or are about to amend
and restate the existing financing arrangements of Pledgee, Lenders, Borrowers
and Guarantors pursuant to which Lenders (or Pledgee on behalf of Lenders) may
make loans and advances and provide other financial accommodations to Borrowers
as set forth in the Fourth Amended and Restated Loan and Security Agreement,
dated as of the date hereof, by and among Pledgee, Lenders, Borrowers and
Guarantors (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and
other agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”);

 

WHEREAS, pursuant to the Trademark Security Agreement, Pledgor has, among other
things, granted to Pledgee a security interest in all present and Future
Trademarks and Trademark applications of Pledgor, together with certain related
assets, and has agreed to execute and deliver to Pledgee all agreements and
documents as requested by Pledgee to evidence the security interests of Pledgee
therein;

 

WHEREAS, Pledgor has certain additional Trademarks, Trademark applications,
internet domain names registered or filed with the United States Patent and
Trademark Office and Collateral which are not reflected in the Trademark
Security Agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, Pledgor and Pledgee now wish to amend the Trademark Security Agreement
to include such additional Trademarks, Trademark applications and internet
domain names and other Collateral.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Grantor hereby agrees as follows:

 

1.                                      Amendments to Exhibit A.  Exhibit A to
the Trademark Security Agreement is hereby replaced with Exhibit A attached
hereto. Pledgor shall deliver, in form and substance acceptable to Pledgee, an
updated Exhibit A on or before November 7, 2014 to include the international and
state registered Trademarks of Pledgor. Such Exhibit A shall include all
Trademarks of Pledgor and shall automatically be deemed to replace the existing
Exhibit A attached hereto and shall become a part of this Amendment upon
acceptance by Pledgee.  Pledgee is hereby authorized to attach such replacement
Exhibit A to this Amendment.

 

2.                                      Effect of this Amendment.  Except as
expressly amended pursuant hereto, no other changes or modifications to the
Trademark Security Agreement or waivers of or consents under any provisions
thereof are intended or implied, and in all other respects the Trademark
Security Agreement is hereby specifically ratified, restated and confirmed by
all parties hereto as of the effective date hereof.  To the extent any term or
provision of this Amendment conflicts with any term or provision of the Loan
Agreement, the term or provision of the Loan Agreement, shall control.

 

3.                                      Binding Effect.  This Amendment shall be
binding upon and inure to the benefit of each of the parties hereto and their
respective successors and assigns.

 

4.                                      Governing Law.

 

(a)                                 The validity, interpretation and enforcement
of this Amendment and the other Financing Agreements and any dispute arising out
of the relationship between the parties hereto, whether in contract, tort,
equity or otherwise, shall be governed by the internal laws of the State of New
York but excluding any principles of conflicts of law or other rule of law that
would cause the application of the law of any jurisdiction other than the laws
of the State of New York.

 

(b)                                 Pledgor irrevocably consents and submits to
the non-exclusive jurisdiction of the Supreme Court of the State of New York for
the County of New York and the United States District Court for the Southern
District of New York, whichever Pledgee may elect, and waives any objection
based on venue or forum non conveniens with respect to any action instituted
therein arising under this Amendment or any of the other Financing Agreements or
in any way connected with or related or incidental to the dealings of the
parties hereto in respect of this Amendment or any of the other Financing
Agreements or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agrees that any dispute with respect to any such matters shall be
heard only in the courts described above (except that Pledgee shall have the
right to bring any action or

 

2

--------------------------------------------------------------------------------


 

proceeding against Pledgor or its property in the courts of any other
jurisdiction which Pledgee deems necessary or appropriate in order to realize on
the Collateral or to otherwise enforce its rights against Pledgor or its
property).

 

(c)                                  Pledgor hereby waives personal service of
any and all process upon it and consents that all such service of process may be
made by certified mail (return receipt requested) directed to its address set
forth herein and service so made shall be deemed to be completed five (5) days
after the same shall have been so deposited in the U.S. mails, or, at Pledgee’s
option, by service upon Pledgor in any other manner provided under the rules of
any such courts.  Within thirty (30) days after such service, Pledgor shall
appear in answer to such process, failing which Pledgor shall be deemed in
default and judgment may be entered by Agent against Pledgor for the amount of
the claim and other relief requested.

 

(d)                                 PLEDGOR AND PLEDGEE EACH HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(i) ARISING UNDER THIS AMENDMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
(ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
PLEDGOR AND PLEDGEE, ANY OF THE LENDERS OR ANY OF THE BANK PRODUCT PROVIDERS IN
RESPECT OF THIS AMENDMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  PLEDGOR
AND PLEDGEE EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT
PLEDGOR OR PLEDGEE MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AMENDMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF PLEDGOR AND PLEDGEE TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(e)                                  Pledgee and Lenders and Bank Product
Providers shall not have any liability to Pledgor (whether in tort, contract,
equity or otherwise) for losses suffered by Pledgor in connection with, arising
out of, or in any way related to the transactions or relationships contemplated
by this Amendment, or any act, omission or event occurring in connection
herewith, unless it is determined by a final and non-appealable judgment or
court order binding on Pledgee, any Lender or any Bank Product Provider that the
losses were the result of acts or omissions constituting gross negligence or
willful misconduct by Pledgee, any such Lender or any such Bank Product
Provider.  In any such litigation, Pledgee, each Lender and each Bank Product
Provider shall be entitled to the benefit of the rebuttable presumption that it
acted in good faith and with the exercise of ordinary care in the performance by
it of the terms of this Amendment and the other Financing Agreements.  Pledgor:
(i) certifies that neither Pledgee, any Lender nor any representative, agent or
attorney acting for or on behalf of Pledgee or any Lender has represented,
expressly or otherwise, that Pledgee and Lenders would not, in the event of
litigation, seek to enforce any of the waivers provided for in this Amendment or
any of the other Financing Agreements and (ii) acknowledges that in entering
into this Amendment and the other Financing Agreements, Pledgee and Lenders are
relying upon, among other things, the waivers and certifications set forth in
this Section 4 and elsewhere herein and therein.

 

3

--------------------------------------------------------------------------------


 

5.                                      Counterparts, etc.  This Amendment or
any of the other Financing Agreements may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment or any of the other Financing Agreements by
telefacsimile shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment or any of such other Financing
Agreements.  Any party delivering an executed counterpart of any such agreement
by telefacsimile shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of such agreement.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first written above.

 

 

PLEDGOR

 

 

 

LERNER NEW YORK, INC.,

 

 

 

 

 

By:

/s/ Sheamus Toal

 

Name:

Sheamus Toal

 

Title:

Chief Financial Officer

 

 

 

 

 

PLEDGEE

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent

 

 

 

 

 

By:

/s/ Danielle Baldinelli

 

Name:

Danielle Baldinelli

 

Title:

Director

 

[Signature Page to Amendment No. 1 to Amended and Restated

Collateral Assignment of Trademarks (Security Agreement)]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

to

AMENDED AND RESTATED COLLATERAL ASSIGNMENT

OF TRADEMARKS (SECURITY AGREEMENT)

 

List of Trademarks

 

LERNER NEW YORK, INC.

 

U.S. Federal Marks

 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

United States

 

CITY BEAUTY

 

77/245507

 

8/2/2007

 

3486011

 

8/12/2008

United States

 

CITY DEALS

 

77/258026

 

8/17/2007

 

3796066

 

6/1/2010

United States

 

CITY LUXE

 

77313628

 

10/25/2007

 

3444989

 

6/10/2008

United States

 

CITY SLIM

 

86/024780

 

7/31/2013

 

 

 

 

United States

 

CITY STYLE

 

77/045359

 

11/16/2006

 

3494535

 

9/2/2008

United States

 

CITYSTRETCH

 

76502113

 

3/26/2003

 

2912135

 

12/21/2004

United States

 

DOWNTOWN DARLING

 

77/193891

 

5/31/2007

 

3477674

 

7/29/2008

United States

 

FABULOUS ON FIFTH

 

77183988

 

5/17/2007

 

3499775

 

9/09/2008

United States

 

LEFT POCKET STITCHING DESIGN

 

78/847060

 

3/27/2006

 

3263673

 

7/10/2007

United States

 

LEFT WAVE STITCHING DESIGN

 

78/849251

 

3/29/2006

 

3263679

 

7/10/2007

United States

 

MISS MANHATTAN

 

77182833

 

5/16/2007

 

3499770

 

9/09/2008

United States

 

REFRESH, INDULGE & PAMPER

 

77255645

 

8/15/2007

 

3486029

 

8/12/2008

United States

 

RIGHT POCKET STITCHING DESIGN

 

78/847085

 

3/27/2006

 

3263674

 

7/10/2007

United States

 

RIGHT WAVE STITCHING DESIGN

 

78/849306

 

3/29/2006

 

3263680

 

7/10/2007

United States

 

SOME GIFTS COUNT MORE THAN OTHERS

 

77/793433

 

7/30/2009

 

3805887

 

6/22/2010

United States

 

SWIRL WITH DOTS

 

77/390324

 

2/6/2008

 

3667406

 

8/11/2009

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

App/Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

 

 

DESIGN

 

 

 

 

 

 

 

 

United States

 

UPTOWN ANGEL

 

77182846

 

5/16/2007

 

3493505

 

8/26/2008

 

U.S. State Marks

 

Country

 

Mark

 

Reg. No.

 

Reg. Date

United States - Arizona

 

NEW YORK & COMPANY

 

548613

 

08-Jun-2012

United States - Alabama

 

NEW YORK & COMPANY

 

112146

 

27-Jul-2010

United States - Nebraska

 

NEW YORK & COMPANY

 

10058514

 

07-May-2004

United States - Ohio

 

NEW YORK & COMPANY

 

1259326

 

09-Oct-2001

United States - North Dakota

 

NEW YORK & COMPANY

 

16014200

 

30-Aug-2000

United States - Wyoming

 

NEW YORK & COMPANY

 

2000-000407518

 

18-Aug-2000

United States - Louisiana

 

NEW YORK & COMPANY

 

567693

 

16-Aug-2000

United States - Alabama

 

NEW YORK & COMPANY OUTLET

 

112147

 

27-Jul-2010

United States - Wisconsin

 

NEW YORK AND COMPANY

 

 

 

07-Jul-2010

 

--------------------------------------------------------------------------------


 

Foreign Marks

 

Country

 

Mark

 

Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

China (People’s Republic Of)

 

CITY CREPE

 

844333

 

1/21/2005

 

844333

 

4/7/2005

China (People’s Republic Of)

 

CITY SPA

 

844334

 

1/21/2005

 

844334

 

4/7/2005

China (People’s Republic Of)

 

CITY STRETCH

 

844335

 

1/21/2005

 

844335

 

4/7/2005

France

 

CITY CREPE

 

844333

 

1/21/2005

 

844333

 

4/7/2005

France

 

CITY SPA

 

844334

 

1/21/2005

 

844334

 

4/7/2005

Germany

 

CITY CREPE

 

844333

 

1/21/2005

 

844333

 

4/7/2005

Germany

 

CITY SPA

 

844334

 

1/21/2005

 

844334

 

4/7/2005

Germany

 

CITY STRETCH

 

844335

 

1/21/2005

 

844335

 

4/7/2005

Guatemala

 

CITY CREPE

 

487-05

 

1/25/2005

 

138693

 

10/28/2005

Guatemala

 

CITY SPA

 

486-05

 

1/25/2005

 

138696

 

10/28/2005

Guatemala

 

CITY STRETCH

 

0320-04

 

1/20/2004

 

134501

 

2/23/2005

Hong Kong

 

CITY STRETCH

 

300135044

 

12/30/2003

 

300135044

 

6/2/2004

Indonesia

 

CITY CREPE

 

D00-2005-04523-04561

 

2/17/2005

 

IDM000199862

 

3/31/2009

Indonesia

 

CITY SPA

 

D00-2005-0452-04560

 

2/17/2005

 

IDM000229840

 

 

Indonesia

 

CITY STRETCH

 

D00-2004-00270-00271

 

1/7/2004

 

IDM000154282

 

2/18/2008

Italy

 

CITY CREPE

 

844333

 

1/21/2005

 

844333

 

4/7/2005

Italy

 

CITY SPA

 

844334

 

1/21/2005

 

844334

 

4/7/2005

Italy

 

CITY STRETCH

 

844335

 

1/21/2005

 

844335

 

4/7/2005

Japan

 

CITY CREPE

 

844333

 

1/21/2005

 

844333

 

4/7/2005

Japan

 

CITY SPA

 

844334

 

1/21/2005

 

844334

 

4/7/2005

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

Japan

 

CITY STRETCH

 

844335

 

1/21/2005

 

844335

 

4/7/2005

Macao

 

CITY STRETCH

 

N/012906

 

1/12/2004

 

N/012906

 

5/11/2004

Mexico

 

CITY SPA

 

699020

 

1/27/2005

 

875034

 

3/31/2005

Mexico

 

CITY STRETCH

 

1183543

 

6/3/2011

 

1283147

 

4/30/2012

Nicaragua

 

CITY CREPE

 

2005/00625

 

2/28/2005

 

83715

 

10/18/2005

Nicaragua

 

CITY SPA

 

2005/00627

 

2/28/2005

 

83655

 

10/18/2005

Nicaragua

 

CITY STRETCH

 

2005/00626

 

2/28/2005

 

83716

 

10/18/2005

Puerto Rico

 

CITY STRETCH

 

203984-25-0

 

2/21/2014

 

 

 

 

South Korea

 

CITY CREPE

 

844333

 

1/21/2005

 

844333

 

4/7/2005

South Korea

 

CITY SPA

 

844334

 

1/21/2005

 

844334

 

4/7/2005

South Korea

 

CITY STRETCH

 

844335

 

1/21/2005

 

844335

 

4/7/2005

Spain

 

CITY CREPE

 

844333

 

1/21/2005

 

844333

 

4/7/2005

Spain

 

CITY SPA

 

844334

 

1/21/2005

 

844334

 

4/7/2005

Spain

 

CITY STRETCH

 

844335

 

1/21/2005

 

844335

 

4/7/2005

Sri Lanka

 

CITY STRETCH

 

123754

 

2/8/2005

 

 

 

 

Taiwan

 

CITY CREPE

 

94004484

 

1/28/2005

 

1175833

 

10/1/2005

Taiwan

 

CITY SPA

 

94004485

 

1/28/2005

 

1175834

 

10/1/2005

Taiwan

 

CITY STRETCH

 

94004482

 

1/28/2005

 

1175832

 

10/1/2005

United Kingdom

 

CITY CREPE

 

844333

 

1/21/2005

 

844333

 

4/7/2005

United Kingdom

 

CITY SPA

 

844334

 

1/21/2005

 

844334

 

4/7/2005

United Kingdom

 

CITY STRETCH

 

844335

 

1/21/2005

 

844335

 

4/7/2005

 

--------------------------------------------------------------------------------


 

Country

 

Mark

 

Serial #

 

App. Dt

 

Reg. #

 

Reg. Dt

Vietnam

 

CITY CREPE

 

4-2005-01222

 

1/31/2005

 

75950

 

10/10/2006

Vietnam

 

CITY SPA

 

4-2005-01223

 

1/31/2005

 

75951

 

10/10/2006

Vietnam

 

CITY STRETCH

 

4-2004-00110

 

1/5/2004

 

62940

 

5/23/2005

WIPO

 

CITY CREPE

 

844333

 

1/21/2005

 

844333

 

4/7/2005

WIPO

 

CITY SPA

 

844334

 

1/21/2005

 

844334

 

4/7/2005

WIPO

 

CITY STRETCH

 

844335

 

1/21/2005

 

844335

 

4/7/2005

 

--------------------------------------------------------------------------------
